 30DECISIONSOF NATIONALI ABOR RELATIONS BOARDWolverine Express,Incorporated and Chicago Truck Drivers, Chauffeurs&Helpers Union of Chicago and Vicini-ty (Independent)Case 13-CA-9067April 20 1970DECISION AND ORDERBY MEMBERSFANNINGBROWN AND JENKINSOn October 15 1969, Trial Examiner David S David-son issued his Decision in the above entitled proceedingfinding that Respondent had engaged in and was engagingin unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's DecisionThe Trial Examiner also found that Respondent hadnot engaged in certain other unfair labor practices allegedin the complaint, and recommended that such allegationsbe dismissed Thereafter, Respondent and the GeneralCounsel filed exceptions to the Trial Examiner's Decisiontogether with supporting briefs, and Respondent alsofiled a reply to the General Counsel's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three member panelThe Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that Respondent,Wolverine Express, Incorporated, Oak Lawn, Illinois,itsofficers, agents, successors and,assigns, shall takethe action set forth in the Trial Examiner's Recommend-ed OrderMEMBER JENKINS, concurring in part and dissentingin partWhile I agree that Respondent violated Section 8(a)(1)of the Act by engaging in coercive interrogation, Ido not agree with the Trial Examiner's conclusion, whichmy colleagues have adopted, that the evidence doesnot establish that Koval's discharge violated Section8(a)(3) of the ActThe record shows that for at least several monthsprior to Koval's discharge, Respondent had been dissat-isfied with the sales operation at its Chicago terminaland that the matter had been discussed on several occasions,with possible courses of action ranging fromcutting costs by reducing its three-man sales force byone to terminating and replacing all three salesmenHowever, no decision in this regard had been reachedby the early part of the week of April 14, 1969, whenunion representative Cullatta requested Koval to signa union authorization card thus kicking off the Union'sefforts to organize Respondent's salesmen A few dayslaterCullatta approached salesman Newell, informedhim that the Union was trying to organize Respondent'ssalesmen, and knowing that Newell formerly had beenwith Respondent in a management capacity, wonderedifNewell reported both the Union's approach to himand the organizational intent to TerminalManagerO'Connor who, in turn, relayed the information to SalesManager Johns and Vice President Nykamp On Friday,April 18 after Cullatta again had solicited Koval's signature, Koval met with the other two salesmen informedthem that Cullatta had left union application cards withhim, and, after an inconclusive discussion of the matter,also told them that he `had the applications shouldthey be interested " On the following Monday, April21Respondent decided to reduce its sales force byone but made no firm decision as to which salesmanwould be releasedThe next day, the three salesmen met with Cullattaand one of the Union's business agents After discussingunion benefits, the agent requested the salesmen tosign the application cards which he had handed to themAt this point Newell left the meeting in order to keepa previousengagementKoval and salesman Berndt,however, remained and signed the cards Later thissame afternoon, Newell, who evidently felt an obligationto keep Respondent informed of the Union's activities,againsought out O'Connor to whom he related thislatest incidentNewell also told O'Connor that he wasnow quite sure that the salesmen were being organized,and that, while he had not signed a card, he was ofthe definite opinion that Koval and Berndt had Newellthen repeated the foregoing, first to Johns, whom O'Con-nor had called into his office for this purpose, andlater to Nycamp According to Nykamp, the decisionto terminate Koval was also made on this same after-noon Koval was discharged on the following morning,which was in the middle of both a workweek and apay period, assertedly because Respondent's review ofthe salesmen's records showed that he was the leastproductive salesmanBerndt learned of the discharge from Koval whilethe latter was cleaning out his desk Shortly thereafter,Berndt was summoned to Johns' office where Johnsstated that he "supposed" Berndt knew "what hadhappened " Upon receiving an affirmative reply, Johnssaid he had to ask Berndt a question, specifically askedBerndt "If I had signed it [a union card] also," andupon receiving another affirmative reply, stated thatitwas kind of sudden, wasn't it "The Trial Examiner found, in effect, that despitethe weakness of the evidence to support Respondent'scontentions that it was economically motivated in reducing its sales force at that time by one, and that Kovalwas selected for discharge because he was the leastproductive salesman, the evidence adduced by the Gener-alCounsel nevertheless failed to establish the violationI do not agree182 NLRB No 9 WOLVERINE EXPRESS, INCWhileRespondent may have been dissatisfied withits sales operation,that dissatisfaction was accompaniedby months of indecision and was not resolved untilafterRespondent had learned from Newell that theUnion was attempting to organize its salesmen It wasnot until then that Respondent firmly determined toreduce its salesforce byone This reduction,moreover,was effectuated only after Newell had told Respondentthatwhile he had not joined theUnion,he believedthat Koval and Berndt had Koval was then immediatelydischarged without notice and in the middle of botha workweek and a pay period,contrary to normal bussness practiceThe recorddiscloses that the averagedaily revenues earned at Respondent's Chicago terminalhad steadily increased during Koval's employment andcontinued to do so after his discharge,and additionallythere was no substantive evidence establishing the needfor Respondent's precipitous action 'Iwould find,therefore, that Respondent'sassignedreason for dischargingKovalispretextual,and thatitwas motivated by antiunion and not economic consider-ations I would further find that by discharging Koval,Respondent not only interfered with his Section 7 rights,but also engaged in a deliberate effort to underminetheUnion'sorganizing campaign, and, since it knewat the timeof Koval'sdischarge that Newell had notjoined theUnion, therebyeffectively dissipated theUnion'smajority statusIwouldalso find that Respond-ent's unlawful interrogation of Berndt was conductedin such a manner as to convey to him the impressionthat there was a distinct connection between the sales-men's unionactivityand Koval's discharge, thus furtherevidencing Respondent's true motivation Inasmuch asI have concludedthat Kovalwas discharged for engaginginunion activities,Iwould also find that his levelof productivitywas not the motivating factor in hisdischargeAccordingly, I wouldfind that the General Counselhas established,by a preponderance of the evidencethat Respondent discharged Koval because of his unionactivities,in violation of Section 8(a)(3) and(1) of theAct'The sole reason given by Respondent for abruptly discharging Kovalis that Respondents president previously had stated thathe wantedthe sales costs reduced and the sales program cut downTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S DAVIDSON, Trial Examiner Pursuant toa charge filedon April 24, 1969, by Chicago TruckDrivers, Chauffeurs & Helpers Union of Chicago andVicinity (Independent),referred to herein as the Union,the complaint in this case issued on June 11, 1969The complaint alleges that on April 23, 1969,Respondentinterrogated employees about their union activities anddiscriminatorily dischargedDanielKoval in violationof Section 8(a)(1) and(3)of the ActIn its answer,31Respondent denies the commissionof anyunfair laborpracticesA hearing was held before me in Chicago,Illinois,on July 22, 1969 At the close of the hearing oralargument was waived, and the parties were given leaveto file briefs which have been received from the GeneralCounsel and RespondentUpon the entire record in this case,and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGSAND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent,aMichigan corporation,maintains anoffice and terminal facility in Oak Lawn,Illinois,whereit engages in motor truck transportation operations whichconstitute a link in the chain of interstate commercefrom which it annually receives a gross revenue inexcess of $1,000,000 I find that Respondent is an employ-er engaged in commerce within the meaning of theAct and that assertion of jurisdiction herein is warrantedIITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA IntroductionRespondent, a general commodities carrier,has itshome office at Muskegon, Michigan, and operates 14trucking terminals Its terminal located inOak Lawn,Illinois,known as the Chicago terminal,isthe onlylocation involved in this proceeding The Chicago termi-nal is managed byJohn O'ConnorAlso located atthe Chicago terminal are the offices of George Nykamp,vice presidentin charge of sales and traffic, and RalphJohns, sales manager for the systemAt the Chicagoterminal, Respondent employs approximately 90 employ-eesmost of whom are represented by the Union orLocal 710 ofthe International Brotherhood of TeamstersRespondent's past relations with the unions representingitsemployees have been good In March 1969, thetwo dispatchers employed at the terminal,who hadpreviously been unrepresented,signed applications formembershipin Local 710, and Respondent granted recog-nition toLocal 710 astheir representative In April1969, the Union sought to organize the three salesmenthen employed at the terminal The issues herein ariseout of thatorganizational effortB The Organization of Respondent's SalesmenEarlyin the weekof April14, 1969,Tony Cullatta,theUnion'ssteward at the Chicago terminal, spoketoDaniel Koval, one of Respondent's salesmen, near 32DECISIONSOF NATIONALLABOR RELATIONS BOARDKoval's desk in the general office.' Cullatta told Kovalthat the Union had signed up the sales representativesof another trucking line about a week earlier and askedifKoval and the other salesmen would be interestedin signing with the Union. Koval told Cullatta thathe would think about it.On Thursday or Friday, April 17 or 18, Cullattaapproached Robert Newell, another salesman, and toldhim that the Union was trying to organize the salesmenCullatta said that he knew Newell had been formerlyemployed in a management capacity by Respondentbut wondered if Newell would be interestedNewellreplied that he would be interested in talking aboutit.Later that afternoon, Newell voluntarily went-to Ter-minalManager O'Connor and told him that he hadbeen approached by the Union that morning and thatin his opinion the Union was going to try to organizethe salesmen. O'Connor relayed this information to SalesManager Johns and Vice President NykampOn Friday, April 18, Cullatta again spoke to Kovalat his desk and again asked him if he and the othersalesmen would be interested in -signing with the Union.Koval replied that they were still considering it. Cullattagave him an envelope with three blank application cardsand asked him to consider, it further and talk to theother salesmen about it. Later that afternoon, in theoffice area Koval talked to the other two salesmenabout Cullatta's request. They indicated that they werestill undecided about joining the Union.On Tuesday morning, April 22, Cullatta again spoketoKoval at his desk. He asked Koval if he couldmeet Cullatta at a restaurant so that he could explainthe union benefits. They agreed to meet later that morningat a nearby restaurant, and Cullatta asked Koval toinvite the other salesmen to join them. Koval spoketoNewell and Berndt, and they agreed to accompanyhim to the restaurant.During the conversation at the restaurant, some ques-tionsarosewhich Cullatta was uncertain he couldanswer, and Cullatta called Union Business Agent Motas-sa who joined the group shortly thereafter. After furtherdiscussion,Motassa handed the salesmen applicationcards which he asked them to sign. At about this timeNewell left the meeting because of a luncheon appoint-ment, taking the unsigned card with him. After Newellleft,Koval and Berndt conversed briefly and decidedto sign the cards. They signed them and returned themto Motassa. The meeting then ended.Later that afternoon, Koval called Motassa to askthat notification of the salesmen's action be withheldfrom the Company until after their next payday becausehe believed that a pay increase might be forthcomingas a result of a periodic wage review.Also that afternoon, between 4 and 5 p.m. Newellreturned to the terminal and again on his own initiativespoke, to O'Connor. Newell told O'Connor that he wasquite sure the salesmen were being organized, that he'Much of the testimony in this proceeding was uncontradicted Exceptwhere otherwise indicated my findings are based on such testimonywas of the opinion that two of them had signed, andthat he felt an obligation to tell the Company whatwas going on. During their conversation Newell de-scribed the meeting which had been held that morning,and O'Connor asked Newell if he had signed a card.Newell told O'Connor he had not signed a card becauseof the conditions under which he had returned to theCompany. O'Connor told Newell that he had betterrepeat to Sales Manager Johns what Newell told him,and O'Connor called Johns into his office for that pur-poseAfter repeating to Johns what he had toldO'Connor, Newell left the office, and after a few minuteswent to Vice President Nykamp's office where he againrepeated his report to Nykamp 2C.The Discharge of KovalOn the following morning, April 23, Koval reportedto the office about 8:30. Shortly after his arrival, hereceived a telephone call from Johns telling him toreport to his office. Koval went and found Johns,Nykamp, and O'Connor there. Johns told him that theyhad to cut expenses in the Company, that they weregoing to let one of the salesmen go, and that he waschosen for dismissal. Koval asked if that was the onlyreason for his discharge. Johns replied that was allhe could tell him. Koval persisted with his question,and Nykamp replied that they had taken a survey ofindividual revenues and that his was below par. Kovalthen said that he would drop his bombshell, or wordsto that effect, and said that he had signed with theUnion the previous day and, was going to report hisdischarge to them. Nykamp commented that this factdid not alter their decision and that the discharge stillstood. O'Connor stated that they had not received noti-fication from the Union. Koval said that Respondentwould hear from them shortly, and he left.Koval returned to his desk and then rememberedthat he had not been paid. He returned to Johns' officeto ask for his pay, and Johns told him he would callthe Company's home office in Muskegon and have hischecks there the next day.Employees 2were scheduled to be paid every otherFriday for the 2-week period ending the previous FridayHowever, the checks often arrived from Muskegon and2These findings are based on the testimony of Newell, a formerterminalmanager, sales manager, and salesman for Respondent, whowas reemployed as a salesman at the Chicago terminal in late 1967O'Connor denied asking Newell whether he signed a card, and Johnsand O'Connor both denied that O'Connor called Johns into his officeso that Newell could tell Johns directly what he had reported to O'Con-nor, but they conceded that O'Connor advised Johnsthatafternoonof Newell's report Newell impressed me as a forthright witness whoserecollection of these events seemed clear and who had no reasonto invent his testimony On the other hand, O'Connor in his testimony,while ultimately conceding that Newell had told him his opinion thatthe other salesmen were going to sign with the Union, sought tominimize that part of the report as unimportant, and initially testified,as did Nykamp, that Newell did not tell him that the salesmen hadsignedO'Connor did not add until cross-examined that Newell offeredhis opinion that the other salesmen would sign Johns testified thathe received no indication from O'Connor that anyone had signed acardIhave concluded that the testimony of O'Connor, Nykamp,and Johns was influenced by their desire to minimize Newell's report,and I have credited Newell',s version as more accurate WOLVERINE EXPRESS INCwere distributeda day early Friday, April 25, wasa scheduled paydayD The Interrogation of BerndtWhen Kovalreturnedto hisdesk to clean it out,Berndt was present,and Koval told him that he hadjust been firedA fewminuteslater bytelephone Johnscalled Berndt to his office Berndt went there, wherehe found JohnsaloneJohns said that he supposedBerndt knew what had happened Berndt said that hedid Johns then said that he had to ask Berndt a questionBerndt said that he had figured that Johns asked him"Did yousign,also," or words to that effect Berndtrepliedaffirmatively,and Johns asked if it was notkind of sudden 3 Berndt told him he had been thinkingabout it for a while, and explainedthat the Unionoffered a good deal with respect to pensionsand thatitwas a formof securityJohns saidthat he couldnot say anything one way orthe other,and Berndtleft 'E Respondent's Explanationfor Koval's DischargeRespondent contends that it was pure coincidencethat Koval'sdischarge occurred concurrently with thesalesmen's union activitiesRather,according to its witnesses, the discharge was a result of a decision madeon April 21 to lay off one salesman for economic reasonsfollowed on April22 bythe selection of Koval forlayoff as the least productive of its salesmen Respond-ent's witnesses all testified that they had no knowledgethatKoval or Berndt had signed cards for the Unionuntil after Johns informed Koval of his dischargeThere are three elements to this explanation whichrequire examination First is the asserted economic basisfor the decision to layoff a salesman Second is thebasis for the selection of Koval Third is the sequenceof management meetings and decisions culminating inthe dischargeIThe evidence as to the reason for the layoffThe evidenceas to the basis for the decision tolay offa salesman is scant Respondent'switnessestestified that the decisionto layoff was made at amanagement meeting on the afternoonof April21 attend-ed by Nykamp,Johns, Respondent's President Diamond,and Vice PresidentMcElwde,5Nykamp testified simplythat theydecided at this meeting to reduce the salesforce in Chicagoby one,but made no firm decisionas towhichsalesman should be releasedAccording3Berndt testified that he understood Johns to mean it was a surpriseto him"There is no essential dispute between the testimony of Berndtand Johns as to this conversation According to Berndt Johns askedhimDid you sign alsoAccording to Johns he asked I just wonderedifyou had signed up with the unionHe testified that Berndt alsosaid he felt kind of bad about it and that he and Koval were goingto tell him about it voluntarily that morning because they felt theyowed it to him Johns testified that he told Berndt that it was quitea suprise that they signed50 Connor was present for part of this meeting when other matterswere discussed but left before the sales situation was discussed33toNykamp,he expressedhis view that Koval's workwas not satisfactory,but the decision to release himwas left open becauseof O'Connor'sabsence Johnsalso testified that the decision to reduce the sales forcewas made during the meeting,but that there was "reallynot" anydiscussion of particular individuals who mightbe selected for discharge at the time,and that thediscussion focused on whether the department shouldbe reducedbased on need of sales and cost reduction,without reference to any individual salesmanNeither Nykampnor Johns was questioned furtheron direct or cross-examination as to the content ofthe discussion which culminated in the decision to reducethe sales forceHowever,in support of that decisionevidence was adduced that,over the pastfew years,the sales force at Chicago had fluctuated and saleshad steadilyincreasedAt the time of Koval's hireinSeptember 1966, one other salesman,Ed Newell,was employed Ed Newell left about a month laterbut was shortly replaced byanother salesman, AikenAiken remainedwithRespondent for about a year, and,in the fall of1967 aboutthe time Aiken left,RobertNewellwas hired At around that timeNykamp cameto Chicago and acted as sales manager along with hisother dutiesAt that timeRespondent was dissatisfiedwith thecost-revenue relationship at Chicago, andNykampsought to increase outbound loads to reducethe hauling of empty trailers away from Chicago andto increase revenues In February 1968, Johns was hiredas sales manager for Respondent's system with officesinChicago In lateApril or May1968,Berndt washired as a salesman,and the sales force remained atthree for approximately a year until Koval was dis-chargedAs of the timeof the hearingKoval had notbeen replacedNykamp testifiedthat,from the time he came toChicagoinOctober 1967 until the hearing in this case,average daily revenues increased with some regularityfrom slightly less than $6,000 to$9,000 or slightly moreNykamp testified that he believed that,inApril 1969,the averagedailyrevenue was in the area of from$8,000 to$8,700,and that it continued to increase afterKoval's dischargeNykamp expressed the opinion thatthe continuing increase was attributable to increasedfreight from old customers and the addition of newcustomers,but not from better effortsby thesalesmenApartfrom this evidence as to the reasons for thedecisionto layoff,Johns testified on cross-examinationwhen asked why the decisionto layoff Koval wasimplemented in the middle of a workweek, thatRespond-ent's President Diamond had previously said that hewanted sales costs reduced and the sales program cutdown According to Johnsthe dismissal of a salesmanhad beendiscussed several times in the previous 4or 5 weeks h O'Connoralso testified that2 or 3 weeksearlier, in a dinner conversationwith VicePresidentMcElwde, McElwde hadindicatedthat hewas not sat-isfiedwiththeChicagosales programAccording toO'Connor nospecificswere discussed,butMcElwdeIThe content of these discussions was not further explored in theexamination of Johns 34DECISIONSOF NATIONALLABOR RELATIONS BOARDmentioned as possibilities termination and replacementof all the salesmen.2.The evidence as to the reasons for selecting Koval forlayoffAll three of Respondent's witnesses testified that theybelievedKoval was the appropriate man for releasebecause his record of production was inferior to thatof the other two salesmen. According to Nykamp, duringthe period that he served as sales manager he wasdissatisfiedwith Koval's production, and at the timeof Johns' hire he recommended to Johns that Kovalbe discharged. However,,Johns indicated that he wantedtowork with Koval to see if he could develop himinto a desirable employee.There is evidence that at that time Koval expressedconcern over the possibility that he might be discharged.Newell testified that Koval told him he feared beingdischarged because he was not doing a good job. Kovalconceded that he felt uneasy over his future prospectsat that time. Initially he testified that he could notrecallwhy but later testified that his uneasiness wascaused by fear that Johns would come in with a newbroom. I credit Newell.It is conceded that, after Johns became sales manager,Koval's work improved.' According to Nykamp in early1969, he again began to feel that Koval was slippingand he discussed the matter with Johns. However,Nykamp conceded that he did not talk to Koval aboutit.Although Johns testified that Nykamp again spoketo him about Koval's work at that time, he concededthat he had not been critical of Koval's work on manyoccasions in the year before his discharge, and thatitwas perhaps more than 3 months before Koval'sdischarge when he last criticized his work.In explanation of the selection of Koval, Nykamptestified that, between the Monday meeting and makingthe selection of Koval, he referred to records whichshowed the monthly and yearly amounts produced bythe accounts of the three salesmen which Nykamp peri-odically reviewed. Nykamp testified that, based on thereview and his business judgment, he concluded thatKoval's accounts were not producing in accord withtheir potential.He explained that this conclusion didnot necessarily mean that the dollar volume of Koval'saccounts was less than that of other salesmen, butmeant that they did not reflect the potential of whichin his judgment the accounts were capable. Nykampdid not have the revenue records with him at the hearingand could not testify as to the figures they showed.He testified, however, that there were no records whichreflected the potential of an account and there wasno way to prove the potential of an account. Nykampalso testified that, although there had been a substantialincrease in Koval's accounts, in his opinion it wasnot at a level consistent with the overall increase inRespondent's business. Nykamp testified that he consid-ered Newell a desirable salesman because of his back-ground and Berndt excellent in performance and poten-tial.Johns and O'Connor also testified that they recom-mended Koval for discharge. Johns testified that fromhis review of revenue records he would say that Koval'saccounts had not increased as much as those of theother salesmen, but that the potential of his accountswas as great as those of the others. He also testifiedthat in his opinion Koval would not have been dischargedabsent a decision to reduce the work force. He testifiedthat he agreed to Koval's selection for that reason.O'Connor was not questioned as to his reasons forrecommending Koval.3.Thesequence of eventsAs set forth above, Nykamp and Johns testified thatthe decision to lay off was made duringa, meetingon the afternoon of April 21. According to Nykamp,he was uncertain when that meeting had been scheduled,but "guessed" that it had been scheduled the precedingMonday. O'Connor testified that he was notified ofthe meeting on the previous Friday by McElwde, whosaid that he and Diamond would be in Chicago onApril 21 to talk about several items, includingsales."Newell had spoken to him about the union activitiesbefore his conversation with McElwde, but O'Connortestified that he did not recall telling McElwde aboutitat that time. The meeting plans were made by tele-phone, and there was no written agenda for the meeting.Nykamp testified that the decision to discharge Kovalwas made on Tuesday afternoon, after his review ofthe revenue records, discussion with O'Connor, andadditional conversation by telephone with Diamond.Johns exhibited some uncertainty in his testimonyas to when the decision was made, and testified thathe could not recall whether it was before or after heheard of Newell's report of the salesmen's meeting.Johns testified that "all of us" played an equal rolein the decision to discharge Koval, that he talked toNykamp and O'Connor about the decision, and that"we hada joint meetingtogether" on Tuesday whenthe final decision was made."O'Connor testified that he was first advised concerningthe possibility of a reduction, of the sales force onMonday evening in a telephone call from McElwde.According to O'Connor, McElwde started by remindinghim that 2 or 3 weeks earlier they had discussed thesales problem or situation in Chicago and then saidthat at the meeting that afternoon "we got quite serious'Apart from direct concessions to this effect,it appearsthat annuallyinApril or May, Respondent reviews wages In 1968 a number ofemployees, including Koval, received increases, which according toNykamp essentially reflected cost-of-living increasesA review wasmade in April 1969, but none of the salesmen were then given increasesand it apparently was not completed until after Koval's dischargetO'Connor testified that it was possible that plans for the meetinghad been made earlier without his knowledge"Initially Johns was asked on cross-examination if he "received"the decision from Nykamp and answered affirmatively I do not regardas significant the inconsistency between that reply and his later testimonyon redirect examination, set forth above, as to how the decision wasmade WOLVERINEEXPRESS, INC.35about this particular matter and we are going to makea change in Chicago."O'Connor testified that McElwdethen asked him, "[W]hat is your opinion as to whatwe should do in Chicago if, we decide to take onesalesman out of there.Which man do you think itshould be."According to O'Connor,he expressed theopinion that it should be Koval,and McElwde saidthat after he spoke with Johns and Nykamp that eveningor on the following day to get their opinions the decisionwould be final.O'Connor also testified that,during the telephoneconversation,McElwde asked him questions about "any-thing that I might know about any problem that wasarising"and that he mentioned that Newell had toldhim he had been approached by a union steward.F.ConclusionsThe evidence set forth above presents a close questionas to Koval'sdischarge.There is evidence to supportthe contention that Koval was discharged to destroythe Union's possible majority among the salesmen, butis not overwhelming.The factors supporting that conten-tion are Respondent's knowledge of the union activities,the timing of the discharge,the efforts of Respondent'switnesses in their testimony to play down their knowl-edge and interest in the union activities,and the interro-gation of Berndt.Thus, before Koval was discharged,through Newell Respondent became aware that Kovaland Berndt were likely to sign union cards but thatNewell would not do so. Koval'sdischarge followedhard on the heels of Newell'sreport,without noticeand in the middle of a workweek.While precipitousdischarges and layoffs for cause are not unknown, thehaste with which Respondent implemented the decisionto layoff a salesman allegedly based on a desire tocut costs does raise suspicion.In several respectsRespondent'switnesses in their testimony unconvincing-ly sought to minimize their interest and concern overthe salesmen'sunion activities,indicating greater con-cern over the salesmen'sactivities than they cared toadmit.Johns' interrogation of Berndt immediately afterKoval's discharge can be construed as linking the dis-charge to the union activities10 as well as displayingRespondent's concern over them.Yet there is not only an absence of evidence ofantiunion animus, apart from that which may be drawnfrom the interrogation,but Respondent has a historyof dealing with unions without any evidence of inclinationto interferewith employee self-organizational rights.While the interrogation of Berndt may be construedas supplying the missing evidence of hostility,the inci-dent is not without ambiguity.The testimony uniformlyshows that during Koval's discharge interview,, untilhe dropped his "bombshell,"therewas no mentionof the Union,and that, when he did,Respondent'srepresentatives disavowed that this information affected'"Johns first asked Berndt if he knew what had happened, apparentlyreferring to Koval'sdischarge,and then asked Berndt if he had alsosigned a cardhis discharge.Perhapstheywere merely good actorswho had prepared themselves to respondto a likely"bombshell," but, ifso, it seemsunlikely that Johnswould havejeopardized the successof their act byengaging in needless interrogation of Berndt and disclos-ing what had been deliberately concealedfrom Koval.In these circumstances,resolution of the issue astoKoval depends substantially on the extenttowhichthe GeneralCounselsucceeded in supporting his conten-tion that the reasonsadvanced for Koval's -dischargeby Respondentwere pretextual.As I have indicatedabove,the evidence as to the economic cause for thedecision to layoff a salesman was scant and conclusionaryinnature.Evidence as to sales experience was oraland notsupportedwith evidence from Respondent'srecords.Yet littleattention was focused in cross-exami-nation on the basis for the decision that costs andthe sales program needed to be reduced.There wasno objectionto Nykamp's testimony based on his memo-ry asto Respondent's sales experience,and there wasno request made that Respondentproduce records todocument this aspect of its decision.In addition, bothJohns and O'Connor testifiedthat the matterhad beendiscussed by them with headquarters'officials on earlieroccasions before the union activitiesof thesalesmenhad begun. Although onecould wish for greater detailto aid in analyzing thevalidityof Respondent's claimsthat the decisionto reduce the work forcewas economi-cally motivated,one cannotconclude that the testimonyon itsface was eitherso improbableor soinadequateas to warrant its rejection.The testimonyas to the reasons for selecting Kovalas the salesman to be released is even less vulnerable.While it istrue that a requestwas made for documentarysupport forNykamp's testimony, the request was notpursued,and no reasonwas advancedtodiscountNykamp's claim that salesrecordson their face wouldreveal littlewithoutsubjectiveinterpretation.AlthoughJohns'testimony leaves in some doubtNykamp's claimthat heagain became dissatisfiedwith Koval in early1969, there is little doubtthat Koval's work wasregardedas unsatisfactorya year earlier when Johns becamesalesmanager.Bearing in mind that Respondent doesnot claim thatKoval wouldhave been discharged forcause butonly that hewas selected for layoff as thepoorest of the three salesmen,Ifind insufficient causeto reject the testimony in support of that claim.There remainsfor considerationwhether thetestimonyas to the sequence of events and decisions culminatingin Koval's discharge gives support to the claim of pretext.Here there are superficial discrepancies in the testimony,but in my view theyare insufficient to cause its rejection.Although both Nykamp and Johnstestifiedthat theydiscussed the selectionof Koval with O'Connor beforethe decision to dischargeKovalwas made,O'Connortestifiedonly that hediscussed the matter by telephonewithMcElwde who said that he wouldspeak furtherwith Johns and Nykampand make the decision final.However, O'Connor wasnever asked if he discussedthematterfurtherwithNykamp or Johns after his 36DECISIONSOF NATIONALLABOR RELATIONS BOARDtelephoneconversationwithMcElwde 11AlthoughJohns' testimony as to the final decision was not entirelyconsistent, it is difficult to attach weight to the inconsis-tencies 12In sum, although I have found some factors to supportan inference of discrimination in the circumstances sur-rounding Koval's discharge, in my view they are notsufficient to carry the General Counsel's burden of proofwithout a further showing that the explanation offeredby Respondent for Koval's discharge disclosed its pretextual natureWhile my view of Respondent's explanationmight have differed had the other factors in this casebeen strong enough to shift the burden to Respondent,I conclude that weaknesses in its explanation were notso great as to cause me to reject the explanation andfind support for the complaint in its rejection For thesereasons, I conclude that, while the circumstances sur-rounding Koval's discharge raise substantial suspicionas to Respondent'smotivation,a preponderance of theevidence does not support the conclusion that his dis-charge was caused by hisunionactivitiesThere remains for consideration the interrogation ofBerndt Its lawfulness does not turn upon Johns' intentin questioning him but upon the tendency of Johns'conduct to interfere with, restrain, or coerce Berndtin his union activitiesThat the interrogationhad sucha tendency appears from its circumstances and its rela-tion to Koval's discharge Thus, the interrogation wasnot casual,but Johns,Respondent'ssalesmanager,called Berndt to his office expressly for that purposeand only for that purpose Johns prefaced his questionby calling Berndt's attention to the discharge of Koval,and then asked if he signed a card alsoWhateverRespondent's actual reasons for discharging Koval, themanner of Johns' questioning conveyed the impressionthat there was a connection between Koval's dischargeand his signing of a union card In view of Johns'position with Respondent,the locale and the deliberatenature of the interrogation, the impression conveyedthat the interrogation was related to Koval's discharge,and the fact that Berndt was one of the two remainingsalesmen among whom the union activities occurred,Iconclude that the interrogation of Berndt violatedSection 8(a) (1) of the ActIVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section I, above have11Although 0 Connor in answer to one question stated that therewas no meeting on April 22 in apparent conflict with Johns testimonyfrom the context in which the question was asked it appears thatO Connor w is referring tot meeting with Diamond McElwde Nykampand Johns and not i meeting of Respondent s Joe it officials12Johns testified initially that the decision to discharge Koval wasmade in the late afternoon then testified that he didn t know whattime it wis made and finally testified that he could not recall butthat it was madein late morningor e'irly afternoonAfter rereadingJohns testimony I am inclined to believe that these discrepancieswere as likely to have flowed from a failure of recollection as anyother sourcea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act Havingfound that the discharge of Daniel Koval did not violatethe Act, I shall recommend that the complaint otherwisebe dismissedUpon the basis of the above findings of fact andthe entire record in this case, I make the followingCONCLUSIONS OF LAW1Wolverine Express, Incorporated,isanemployerengaged in commercewithin themeaning ofSection2(2), (6), and (7) of the Act2Chicago Truck Drivers, Chauffeurs & HelpersUnion of Chicago and Vicinity (Independent) is a labororganization within themeaning ofSection 2(5) of theAct3By coercivelyinterrogating an employee concerninghis unionactivities,Respondent has engaged in andis engaging in unfairlabor practicesaffecting commercewithin themeaning of Sections8(a) (1) and 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that Respondent Wol-verine Express, Incorporated, and its officers, agents,successors,and assigns, shallICease and desist from(a)Coercively interrogating employees with respectto their union or concerted activities(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form labor organi-zations, to join or assistChicago Truck Drivers, Chauf-feurs& Helpers Union of Chicago and Vicinity (Inde-pendent), or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities, except to the extent that such rights maybe affected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959 WOLVERINEEXPRESS, INC372Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Post at its Oak Lawn, Illinois, place of businesscopies of the attached notice marked "Appendix "13Copies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's authorized representative, shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material(b)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 14IT IS FURTHER RECOMMENDED thatallegations in thecomplaint not found to have been sustained in the Deci-sion herein be dismissedWE WILL NOT question employees about theirunion activities or membershipWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form labor organizations, to join or assist ChicagoTruck Drivers, Chauffeurs & Helpers Union ofChicago and Vicinity (Independent),or any otherlabor organization, to bargain through representa-tives of their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities, exceptto the extent that such rights may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 195913In the event no exceptions are filed as provided by Section 1(12 46of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a Judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard11In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify said RegionalDirector in writing within 10 days from the date of this Order whatsteps Respondent has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWOLVERINEEXPRESS,INCORPORATED(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,881 U S Courthouse and Federal Office Building, 219South Dearborn Street, Chicago, Illinois 60604, Tele-phone 312-353-7572